Title: To John Adams from Benjamin Rush, 13 June 1811
From: Rush, Benjamin
To: Adams, John



June 13th: 1811.

Act I. Scene I.
Mr: Adams’s Study
Mr A: Who is there?Dr: R—a friend—A—Walk in.—Ah! Rush is that you? Where have been these two Months—? You seem to have forgotten your old friend Adams.R. Forgotten my Old friend Adams!—No Sir—that is impossible. I owe more to your friendship than I ever owed to any human Being, except to my excellent mother, and to my beloved and faithful Wife.A. What is the news in Philadelphia?R. None Sir.A. What do your Citizens say of the battle between Capt: Rogers, and the British Sloop of War?R. They were at first much pleased with the Conduct of Capt: Rodgers, but ever since they have seen the motions of the in file leaders United States fugalmen in the town of Boston, they have generally condemned it.A. That is strange indeed!—R. Yes Sir—but it is no less strange than true. The Citizens of Philadelphia have long been in the habit of giving up the right of thinking for themselves. When the British treaty was first made public, All parties Condemned it in Strong terms, but no sooner did General Washington ratify it, than a majority of our Citizens defended it, and I will recollect hearing a respectable merchant who was uncommonly clamorous against it when he first read it, Abuse the rabble who objected to it as soon as he heard Genl: Washington had approved of it. This Conduct of our citizens was humorously exposed some Weeks Afterwards by Thomas Leiper. In a large Company in which he dined, and Where he met with Saml Chase he was asked What he thought of a certain measure of the British, or french Government.—“I have no Opinion to give upon this Subject as yet (said Mr Leiper.) but I will wait and hear what General Washington says About it, and then I will answer your question.”A: What are our Rulers doing in Washington?R: I don’t know. I have no political Correspondent there, and I believe Nothing that our papers say of the Conduct or Secrets of our the Cabinet of the United States.A: What do you think of Govr: Gerry’s late Speech?R: I have not read it.A Not read it!—Why—you want not only Curiosity  public Spirit, but Curiosity. Don’t you recollect Mr G: He was our Companion in the labors and dangers of 1776.R. So was General Washington’s White horse, and So were General Lees dogs,—and what then?—But don’t suppose I mean any mark of disrespect to our friend Gerry by these allusions. I allude only to the equality of in rank and fame with of the patriots of 1776 (General Washington & Col Hamilton excepted) with those revolutionary Animals. I have not only a regard for Mr Gerry, but the highest opinion of his political integrity, and this I Once heard you say, lost “was the rarest Virtue in the whole World.” Tell him When you see him, how sincerely I esteem him, & how much I rejoice in his prosperity & honor.A: Are your Citizens making any preparations to celebrate the 4th of July?R. They Many of them are preparing to celebrate the praises—(not of the Men who subscribed the Declaration of Independance with ropes around their necks,) but of General Washington and Col: Hamilton on that memorable day.A. Eno’—Eno’ my Old friend upon this Subject. Let us descend to more pleasant Matters. How is your family?R I thank you Sir for your kind inquiry After them. Through divine Goodness they are all well except my poor Son John who continues in a  deranged State in our hospital, but without any mixture of the distress in his disease which first induced it.A. Where is your son, the Doctor now?R About embarking, or on his Voyage to New York—Canada—or Philadelphia. He has spent a Winter & Spring in London much to his Satisfaction in a constant Succession of the Company of Physicians—Chemists and Philosophers of All grades and Characters.A. What has become of your Son Who went into a Counting house? He is Still at the his master’s Writing desk and upon his Wharf; but so correctly has he behaved, that his master is about to send him out as Supercargo of One of his Vessels in the Course of the Summer, and upon a Voyage that Will separate him from his family for 18 months, or two years.A. How is Richard & his family?R All well, and doing Well. and now my good friend—permit to ask, how is your the dear & venerable Companion of all the good & evil of your life—?—How is your Son Thos: B Adams & his family? Where, and how are Mrs Smith & her little flocks? Children? When do you expect the return of your son Jno Q: Adams from Petersburgh? and tho’ last, not least in respect and Affection,—How do you do? How is your Appetite? Do you sleep well at nights? Do Grasshopper burdens of body, or mind affect you? Do you still enjoy a Chair in your this Study? Do glasses Still supply the place of natural Vision? How is your hearing? An Answer to such questions will afford great pleasure not only to  your old friend R——, but to the whole of his favour family. & And now my dear & excellent Old friend  I must bid you Adieu!—Good Bye Sir! Expect another Visit from me shortly. I had like to have forgotten to thank you for the kind things you have said of my introductory letters. You appreciate them, and their author too highly. Again Adieu!—R: retires—bowing—takes a Seat in a hack which conveys him to Boston, from Where he returns in the stage to his home in Philada.
